Exhibit 10.5

FORM

TAYLOR MORRISON HOME CORPORATION

2013 OMNIBUS EQUITY AWARD PLAN

DEFERRED STOCK UNITS AGREEMENT RELATING TO ELECTIVE CASH

DEFERRALS AND ANNUAL EQUITY AWARD DEFERRALS BY NON-EMPLOYEE

DIRECTORS

THIS DEFERRED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
[            , 20    ], is made by and between Taylor Morrison Home Corporation,
a Delaware corporation (the “Company”), and [Name] (“Participant”).

WHEREAS, the Board believes that giving non-employee members of the Board the
opportunity to defer receipt of compensation for their services to the Company
in the form of deferred stock units will promote its ability to attract and
retain talented individuals as members of the Board; and

WHEREAS, in this regard, the Board has adopted the Taylor Morrison Home
Corporation Non-Employee Director Deferred Compensation Plan (the “Director
Plan”); and

WHEREAS, the Company has adopted the Taylor Morrison Home Corporation 2013
Omnibus Equity Award Plan (the “Equity Plan”), the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

WHEREAS, pursuant to Section 4(b) of the Equity Plan, the Committee that
administers the Equity Plan (i) has the authority to grant Other-Stock Based
Awards, which are Awards valued by reference to shares of Common Stock and that
may be in the form, and dependent on such terms and conditions, as the Committee
may determine, and (ii) has determined to grant deferred stock units as
described in this Agreement pursuant to such authority; and

WHEREAS, pursuant to the Director Plan, Participant has provided the Committee
with a Deferral Election Form pursuant to which Participant has elected to defer
a portion of Cash Compensation and/or defer the settlement of Participant’s
Annual Equity Award in exchange for receiving deferred stock units under the
Equity Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth in the Director Plan. All other capitalized
terms not otherwise defined herein shall have the same meanings as in the Equity
Plan.

(a) “Annual Deferral Amount”.

(b) “Annual Equity Award”.

(c) “Cash Compensation”.

(d) “Deferral Election Form”.

(e) “Deferred Stock Unit”, also referred to herein as a “DSU”.



--------------------------------------------------------------------------------

2. Grant of Deferred Stock Units. The Company hereby grants to Participant, upon
and subject to the terms and conditions set forth below, the number of DSUs set
forth on the Notice attached hereto (the “DSU Award”). Each DSU represents the
unfunded, unsecured right of Participant to receive one share of Class A common
stock of the Company (a “Share”) on the date(s) specified herein. DSUs do not
constitute issued and outstanding Shares for any corporate purposes and do not
confer on Participant any right to vote on matters that are submitted to a vote
of holders of Shares.

3. Dividend Equivalents; No Voting Rights. Each outstanding DSU shall be
credited with dividend equivalents with respect to any extraordinary dividends,
if so determined by the Committee, declared and paid to other shareholders of
the Company in respect of one Share. Dividend equivalents shall not bear
interest. On the Settlement Date, such dividend equivalents, if any, in respect
of each vested DSU shall be settled by delivery to Participant of a number of
Shares equal to the quotient obtained by dividing (i) the aggregate accumulated
value of such dividend equivalents by (ii) the Fair Market Value of a Share on
the applicable Settlement Date (as defined below), rounded down to the nearest
whole share, less any applicable withholding taxes. No dividend equivalents
shall be accrued for the benefit of Participant with respect to record dates
occurring prior to the Date of Grant, or with respect to record dates occurring
on or after the date, if any, on which Participant has forfeited the DSUs.
Participant shall have no voting rights with respect to the DSUs or any dividend
equivalents.

4. Vesting; Forfeiture; and Delivery of Securities.

(a) Vesting.

(i) Annual Equity Award DSUs. Except as may otherwise be provided herein,
subject to Participant’s continued Employment with the Company or an Affiliate
through the applicable vesting date, the DSUs related to Participant’s deferred
Annual Equity Award shall become vested with respect to one-hundred percent
(100%) of such DSUs on the first anniversary of the Date of Grant.
Notwithstanding the foregoing, the Committee shall have the authority to remove
the restrictions on the DSUs whenever it may determine that, by reason of
changes in applicable laws or other changes in circumstances arising after the
Date of Grant, such action is appropriate.

(ii) Cash Compensation DSUs. The DSUs related to Participant’s deferred Cash
Compensation, will be 100% vested as of the applicable Date of Grant, including
any DSUs received pursuant to Section 3.

(b) Termination of Employment; Forfeiture. If Participant’s Employment with the
Company or any Affiliate, as applicable, terminates for any reason, then the
unvested portion of the DSUs shall be cancelled immediately and Participant
shall immediately forfeit any rights to the DSUs subject to such unvested
portion.

(c) Settlement. Subject to the terms and provisions of the Equity Plan, the
Director Plan and this Agreement, except as provided below, the Company shall
issue or transfer to Participant, on the date specified in such Participant’s
Deferral Election Form and as set forth on the Notice attached hereto (the
“Settlement Date”) in respect of the DSU Award, the number of Shares as set
forth in Notice attached hereto and the dividend equivalents, if any, covered by
that portion of the DSU Award.

 

2



--------------------------------------------------------------------------------

(d) DSUs Extinguished. Upon the issuance or transfer of Shares in accordance
with this Agreement, the DSUs shall be extinguished and such DSUs will not be
considered to be held by Participant for any purpose.

5. No Rights as Shareholder. Participant shall not be deemed for any purpose to
be the owner of any Shares subject to the DSUs until such Shares, if any, are
delivered to Participant in accordance with Section 4 hereof. The Company shall
not be required to set aside any fund for the payment of the DSUs.

6. Compliance with Legal Requirements.

(a) Generally. The granting and settlement of the DSUs, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
or delay the settlement of the DSUs as it deems necessary or advisable under
applicable income tax laws, federal securities laws, the rules and regulations
of any stock exchange or market upon which the Shares are then listed or traded,
and/or any blue sky or state securities laws applicable to the Shares; provided
that any settlement shall be delayed only until the earliest date on which
settlement would not be so prohibited. Participant agrees to take all steps the
Committee or the Company determines are necessary to comply with all applicable
provisions of federal and state securities law in exercising his or her rights
under this Agreement.

(b) Tax Withholding. All distributions under the Equity Plan are subject to
withholding of all applicable federal, state, local and foreign taxes, and the
Committee may condition the settlement of the DSUs on satisfaction of the
applicable withholding obligations. The Company shall have the power and the
right to deduct or withhold from all amounts payable to Participant in
connection with the DSUs or otherwise, or require Participant to remit to the
Company, an amount sufficient to satisfy the minimum statutory withholding
liability required by law. Further, the Company may permit or require
Participant to satisfy, in whole or in part, such tax obligations by withholding
Shares or other property deliverable to Participant in connection with the
settlement of DSUs or from any compensation or other amounts owing to
Participant the amount (in cash, Shares or other property) of any required tax
withholding upon the settlement of the DSUs.

7. Clawback. In the event of an accounting restatement due to material
noncompliance by the Company with any financial reporting requirement under the
securities laws or as a result of any mistake in calculations or other
administrative error, in each case, which reduces the amount payable in respect
of the DSUs that would have been earned had the financial results been properly
reported (as determined by the Committee) (i) the DSUs will be cancelled and
(ii) Participant will forfeit (A) the Shares (or cash) received or payable on
the settlement of the DSUs and (B) the amount of the proceeds of the sale, gain
or other value realized on the settlement of the DSUs (and Participant may be
required to return or pay such Shares or amount to the Company). Notwithstanding
anything to the contrary contained herein, if Participant, without the consent
of the Company, while employed by or providing services to the Company or any
Affiliate or after termination of such Employment, violates a non-competition,
non-solicitation, non-disparagement or non-disclosure covenant or agreement, or
otherwise has engaged in or engages in activity that constitutes Cause under the
Equity Plan or is in conflict with or adverse to the interest of the Company or
any Affiliate as determined by the Committee in its sole discretion, then
(i) any outstanding, vested or unvested, earned or unearned portion of the DSUs,
may at the Committee’s discretion, be canceled without payment therefor and
(ii) the

 

3



--------------------------------------------------------------------------------

Committee, in its discretion, may require Participant or other person to whom
any payment has been made or Shares or other property have been transferred in
connection with the settlement of the DSUs to forfeit and pay over to the
Company, on demand, all or any portion of the compensation, gain or other value
(whether or not taxable) realized upon on the settlement of such DSUs, or the
subsequent sale of acquired Shares (if any). To the extent required by
applicable law (including without limitation Section 304 of the Sarbanes-Oxley
Act and Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act) and/or the rules and regulations of New York Stock Exchange or other
securities exchange or inter-dealer quotation system on which the Shares are
listed or quoted, or if so required pursuant to a written policy adopted by the
Company, which may be amended from time to time, the DSUs (or the Shares
acquired upon settlement of the DSUs (if any)) shall be subject (including on a
retroactive basis) to clawback, forfeiture or similar requirements (and such
requirements shall be deemed incorporated by reference into this Agreement).

8. Miscellaneous.

(a) Transferability. The DSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant other than by will
or by the laws of descent and distribution, pursuant to a qualified domestic
relations order or as otherwise permitted under Section 15(b) of the Equity
Plan.

(b) Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(c) Section 409A. The DSUs are intended to comply with Section 409A of the Code
so as to prevent the inclusion in gross income of any DSUs credited to an
account in a taxable year that is prior to the taxable year or years in which
such amounts are otherwise actually distributed or made available to
Participant. All provisions of this Agreement and the Director Plan shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A of the Code. If the Committee
determines that any amounts payable hereunder may be taxable to a Participant
under Section 409A, the Company may (i) adopt such amendments to this Agreement
and the Director Plan and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by this Agreement and the Director Plan and/or (ii) take such other
actions as the Committee determines necessary or appropriate to avoid or limit
the imposition of an additional tax under Section 409A; provided, that neither
the Company nor any of its subsidiaries nor any other person or entity shall
have any liability to a Participant or beneficiary with respect to the tax
imposed by Section 409A.

(d) Notices. Any written notices provided for in this Agreement, the Director
Plan, or the Equity Plan shall be in writing and shall be deemed sufficiently
given if either hand delivered or if sent by fax, pdf/email or overnight
courier, or by postage paid first class mail. Notices sent by mail shall be
deemed received three business days after mailing but in no event later than the
date of actual receipt. Notices shall be directed, if to Participant, at
Participant’s address indicated by the Company’s records, or if to the Company,
to the attention of the General Counsel at the Company’s principal business
office.

 

4



--------------------------------------------------------------------------------

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(f) No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position with
the Company or its Affiliates or shall interfere with or restrict in any way the
right of the Company or its Affiliates, which are hereby expressly reserved, to
remove, terminate or discharge Participant at any time for any reason
whatsoever.

(g) Beneficiary. Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. Any notice should be made
to the attention of the General Counsel of the Company at the Company’s
principal business office. If no designated beneficiary survives Participant,
Participant’s estate shall be deemed to be Participant’s beneficiary.

(h) Bound by the Equity Plan, the Director Plan and Acceptance of Agreement. By
signing this Agreement, Participant acknowledges that Participant has received a
copy of the Equity Plan and the Director Plan and has had an opportunity to
review the Equity Plan and the Director Plan and agrees to be bound by all the
terms and provisions of the Equity Plan and the Director Plan. By accepting this
Agreement, Participant consents to the electronic delivery of prospectuses,
annual reports and other information required to be delivered by Securities and
Exchange Commission rules (which consent may be revoked in writing by
Participant at any time upon three business days’ notice to the Company, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to Participant).

(i) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of Participant
and the beneficiaries, executors, administrators, heirs and successors of
Participant.

(j) Entire Agreement. This Agreement, the Director Plan and the Equity Plan
contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto. No change,
modification or waiver of any provision of this Agreement shall be valid unless
the same be in writing and signed by the parties hereto, except for any changes
permitted without consent under Section 12 of the Equity Plan.

(k) Governing Law; JURY TRIAL WAIVER. To the extent not otherwise governed by
the Code or the laws of the United States, this Agreement shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware
without regard to principles of conflicts of law thereof, or principles of
conflicts of laws of any other jurisdiction which could cause the application of
the laws of any jurisdiction other than the laws of the United States, as
applicable. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL
IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT IS
LITIGATED OR HEARD IN ANY COURT.

 

5



--------------------------------------------------------------------------------

(l) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
set forth below.

 

TAYLOR MORRISON HOME CORPORATION By:

 

Name: Sheryl D. Palmer Title: Chief Executive Officer Date:

 

 

Agreed to and Accepted by:

 

[Name]

Date:

 

[Signature Page to Deferred Stock Unit Award Agreement]